Name: 95/317/EC: Council Decision of 18 July 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  parliament;  Europe;  personnel management and staff remuneration
 Date Published: 1995-08-09

 Avis juridique important|31995D031795/317/EC: Council Decision of 18 July 1995 appointing an alternate member of the Committee of the Regions Official Journal L 188 , 09/08/1995 P. 0009 - 0009COUNCIL DECISION of 18 July 1995 appointing an alternate member of the Committee of the Regions (95/317/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas an alternate member's seat has become vacant on the Committee following the resignation of Mr Bazzanella, which was notified to the Council on 14 June 1995; Having regard to the proposal from the Italian Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Carlo Andreotti is hereby appointed an alternate member of the Committee of the Regions in place of Mr Bazzanella for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 18 July 1995. For the Council The President J. SOLANA